
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1053
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the National Law Enforcement
		  Museum Act to extend the termination date.
	
	
		1.National Law Enforcement Museum
			 ActSection 4(f) of the
			 National Law Enforcement Museum Act (Public Law 106–492) is amended by striking
			 10 years and inserting 13 years.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
